 1   Sean Riordan (CA Bar No. 255752)
     AMERICAN CIVIL LIBERTIES UNION
 2   FOUNDATION OF NORTHERN CALIFORNIA
     P.O. Box 189070
 3   Sacramento, CA 95814
     T: 916.620.9705
 4   sriordan@aclunc.org
 5   Matthew Cagle (CA Bar No. 286101)
     AMERICAN CIVIL LIBERTIES UNION
 6   FOUNDATION OF NORTHERN CALIFORNIA
     39 Drumm Street
 7   San Francisco, CA 94111
     T: 415.343.0758
 8   mcagle@aclunc.org
 9   John G. Heller (CA Bar No. 129901)
     Si Eun Lee (CA Bar No. 197329)
10   ROGERS JOSEPH O'DONNELL, PC
     311 California Street, 10th Floor
11   San Francisco, CA 94104
     T: 415.956.2828
12   jheller@rjo.com
     slee@rjo.com
13
     Attorneys for Plaintiffs
14   TANYA FAISON and SONIA LEWIS
15

16                             UNITED STATES DISTRICT COURT
17                           EASTERN DISTRICT OF CALIFORNIA
18
     TANYA FAISON and SONIA LEWIS,               Case No. 2:19-cv-00182-TLN-KJN
19
                         Plaintiffs,             ORDER CONTINUING DEADLINES
20
           vs.
21
     SCOTT R. JONES, individually and as         Judge: Hon. Troy L. Nunley
22   Sheriff of Sacramento County,               Hearing Date: None
23                       Defendant.
24

25

26

27

28

                                                                                   Page 1
     2:19-cv-00182-TLN-KJN   ORDER CONTINUING DEADLINES
                                                                                  502751.1
 1                 The Court has reviewed the parties’ Stipulation to Continue Deadlines. Based
 2   on that stipulation, and good cause appearing, IT IS HEREBY ORDERED that:
 3                 1.     The Discovery Cut-Off deadline is continued to February 21, 2020;
 4                 2.     The deadline to file and serve expert witness designations and reports is
 5   continued to March 20, 2020;
 6                 3.     The deadline to file and serve supplemental expert witness designations
 7   and reports is continued to April 17, 2020.
 8                 4.     The deadline to submit a Joint Trial Readiness Statement if no
 9   dispositive motions will be filed is continued to May 8, 2020.
10                 5.     The deadline to exchange supplemental discovery responses and
11   disclosures (including expert supplemental materials) is continued to June 19, 2020.
12                 6.     The deadline to file dispositive motions of is continued to July 24, 2020.
13

14   IT IS SO ORDERED.
15

16   Date: November 4, 2019
                                                          Troy L. Nunley
17                                                        United States District Judge
18

19

20

21

22

23

24

25

26

27

28

                                                                                               Page 2
      2:19-cv-00182-TLN-KJN   ORDER CONTINUING DEADLINES
                                                                                             502751.1
